Citation Nr: 1725077	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  11-27 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to August 1991, August 2005 to August 2006, and October 2008 to November 2009, including service in Iraq.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The RO originally granted service connection for PTSD with major depressive disorder in an August 2011 rating decision, and assigned a 50 percent disability rating, effective December 13, 2010.  The Veteran did not appeal the decision.

The Veteran subsequently testified at a hearing at his local RO before the undersigned Veterans Law Judge (Travel Board hearing) on May 1, 2013.  The hearing addressed several issues, including entitlement to a total disability rating based on individual unemployability (TDIU) due to all service-connected disabilities.  In pertinent part, the Veteran testified that his PTSD had recently worsened in severity.  A transcript of the hearing is of record.

When the claim for a TDIU was before the Board in June 2014, the Board determined the Veteran's hearing testimony had raised a claim for an increased rating for PTSD with major depressive disorder, and remanded that claim for additional development.  

In an October 2014 rating decision, the RO increased the Veteran's rating for PTSD with major depressive disorder to 70 percent, effective May 1, 2013, the date of the Veteran's hearing testimony.
 
Because the Veteran did not indicate he was satisfied with the rating assigned, the issue remained before the Board and was again remanded in April 2016.  The claim is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's PTSD with major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating higher than 70 percent for PTSD with major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.130, DCs 9411, 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Board notes at the outset that in accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities under review.

The Veteran's PTSD with major depressive disorder is rated under the General Rating Formula for Mental Disorders.  Under this formula, in pertinent part, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DCs 9411, 9434 (2016).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

November 2013 Social Security Administration (SSA) records showed the Veteran reported, regarding socialization with others, that he drank beers and talked with friends two or three times per month.

March 2014 records showed the Veteran reported that on a normal day, he got up and got dressed, had coffee and took his medication, got his kids ready for school, made lunch, ate dinner, took medication again, and got ready for bed.  He stated that some days were spent entirely in bed due to headaches or depression.  The Veteran reported he could no longer go out anywhere or sleep well, and he reported flashbacks, nightmares, and headaches interfered with his sleep.  At this juncture, the Board notes the Veteran is service-connected for a headache condition which is unrelated to his psychiatric symptoms.  The Veteran also reported his wife had to remind him to shower, shave, and get haircuts, but that he did prepare his own meals.  He reported he went outside at least three times per week to drop off and pick up his kids from the school bus, but that he did not like to go out because of his anxiety.  He further reported he had been punched in the face in a store in December 2013 and since that time had been staying in because he did not trust people.  He reported he used to like going to sporting events but no longer did because being around people caused panic attacks.  However, he did again note that he drank and talked with friends who were fellow veterans two or three times per month.

In April 2014 the Veteran again reported he had not wanted to leave his house since being attacked in December 2013.  An SSA examiner found the Veteran had insignificant to moderate limitations to understanding, memory, concentration, and social interaction, but that he retained a capacity to do simple, routine, non-stressful work requiring limited social interactions.

In an August 2014 statement, the Veteran's friend and former supervisor, J.T., stated that he was retired but still kept in touch with the Veteran, and went to see him about once a week.  J.T. recalled the Veteran was very depressed when he got out of the service in 2012, and would apply for jobs but never got one.  J.T. stated his opinion that this was for the best, because the Veteran could not survive in the workplace and might hurt someone if he was mad enough.  J.T. stated that after being out about 6 to 8 months, the Veteran seemed to be getting better, but that after someone attacked him at a store in December 2013, he was back where he had been.  J.T. stated he had gotten the Veteran to go on a few walks with him, but that the Veteran did not feel safe and would not go anymore.  J.T. also noted the Veteran's wife had told him she had to remind him to take his pills, shower, get haircuts, and shave or just clean up.  J.T. stated the Veteran sat around most days or slept due to his headaches or depression, and that he looked like a homeless person.

In a September 2014 statement, a fellow service member, C.W., asserted he had known the Veteran since 2001, and was deployed as his supervisor in Iraq between 2008 and 2009.  He noted he had a lot of issues with the Veteran flipping out on other people, and that he had to break up fights between the Veteran and other soldiers in the unit.  C.W. stated he had noticed a change in the Veteran following his first deployment in 2005, but that during this second deployment, in 2008, the change got worse and had continued to do so.

In an additional September 2014 statement, the Veteran's friend, M.B., stated he had been the Veteran's friend for 16 years, and that he had been great to spend time with prior to his deployments.  M.B. noted they used to go to NASCAR races together, as well as baseball and football games, but that after the Veteran's first deployment, they did not go as much, as the Veteran did not trust people and did not like being around them.  M.B. recalled that following the Veteran's second deployment, they went to a NASCAR race but had to leave after about 15 minutes because the Veteran became very nervous and started to sweat.  M.B. did not believe the Veteran had been to any race or sporting event since.  Instead, he stated, he and the Veteran spent time at each other's houses, but after the Veteran was attacked in December 2013, he had not been to M.B.'s house, and would not even leave his own house unless he had to.  M.B. indicated he did continue to visit the Veteran at his house, but that the Veteran would not go fishing, and that his new boat and motorcycles just sat in his yard.  M.B. explained that when he visited the Veteran's house, the Veteran would keep looking outside, especially if he heard a noise, and that it was a sad situation but he did not push the Veteran because he did not want to push him over the edge.

The Veteran was afforded a VA psychiatric examination in September 2014.  The examiner first noted the Veteran's report that since his last VA psychiatric examination (conducted in January 2011, prior to the period currently on appeal), he had not become any more socially isolated.  The examiner noted the Veteran continued with counseling and medication management through VA, but that since his last examination, he had experienced an increase in the frequency and severity of several PTSD symptoms, including anger outbursts, anxiety when around groups of people, intrusive memories, and emotional detachment.  The examiner indicated the Veteran had a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated the Veteran's psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity, and stated it was his opinion that since his last VA examination, there had been an increase in the severity and frequency of several of the Veteran's PTSD symptoms.

On the basis of the September 2014 VA examination results and the other evidence discussed above, the RO increased the Veteran's rating for PTSD with major depressive disorder from 50 percent to 70 percent, effective May 1, 2013, the date the Board determined a claim for an increased rating was raised.

A VA medical opinion was obtained in April 2016 with regard to the effect of the Veteran's psychiatric symptoms on his employability.  The VA examiner indicated the Veteran had occupational and social impairment with reduced reliability and productivity, and stated this indicated the Veteran's mental health disorder would have a moderate impact on his ability to obtain and maintain gainful employment.  In a subsequent addendum to this opinion, the examiner stated that the Veteran's PTSD symptoms alone would not preclude him from pursuing and maintaining gainful employment, and would only have a moderate impact on his ability to function in an occupational environment.

The Veteran was afforded an additional VA psychiatric examination in June 2017.  The examiner again indicated the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  The examiner noted he had conducted the Veteran's VA psychiatric examination in September 2014.  He then noted the Veteran's report that he remained married and, "for the most part, [had] a good relationship with his children."  The Veteran also reported that although he was typically socially isolated, he had a couple friends.  He reported he spent most of his time at home, and enjoyed working on his vehicles.  The Veteran further reported that since his last examination, he continued to experience anxiety when in groups, anger, depression, social isolation, nightmares, intrusive memories, and detachment from others, and that he had continued counseling and medication through VA.  The examiner concluded by stating that after a review of the Veteran's treatment notes and his symptoms at the examination, it was his opinion the Veteran's PTSD symptoms had neither significantly improved nor been exacerbated since his last examination, and that the symptoms were within a similar range of frequency and severity, and had a similar effect on occupational and social functioning as indicated in the last examination report.

Upon a review of the foregoing, the Board finds the RO's October 2014 assignment of a 70 percent rating throughout the period of the claim is supported by the medical evidence of record.

The Board finds, however, that the impairment caused by the Veteran's PTSD with major depressive disorder has not approximated total occupational and social impairment at any time during the period of the claim.  In this regard, the Board first notes that in an April 2016 rating decision, the RO determined the Veteran was entitled to a TDIU due to his PTSD with major depressive disorder, alone.  The Board concurs with this determination, which amounts to a finding of total occupational impairment caused by the Veteran's PTSD with major depressive disorder.  

However, the Board notes that throughout the period of the claim, the Veteran has reported he has maintained a good relationship with his wife and children, and that although he no longer goes to sporting events or otherwise goes out to socialize, he has consistently met with friends who are fellow service members to socialize at least two or three times per month.  This information is consistent with the buddy statements by friends, discussed above, which show the statements' authors continue to visit and support the Veteran.

The Board further notes that upon a review of the record, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, or memory loss of names of close relatives, own occupation, or own name.  The Board acknowledges the Veteran has reported his wife has to remind him to bathe, shave, and get haircuts, and that his VA treatment notes show reports of fugue states in which he, for example, continues driving or working accurately, but is on "automatic," and does not respond to others for periods of time.  These symptoms show some degree of impairment with regard to activities of daily living and memory, as well as some degree of disorientation to time and place.  

However, because, as noted, the Veteran has maintained a good relationship with his wife, children, and several friends throughout the period of the claim, the Board has determined the Veteran's symptoms have not caused "total" social impairment within the meaning of 38 C.F.R. § 4.130, DCs 9411, 9434.  Accordingly, the Board has determined a rating higher than 70 percent for the Veteran's PTSD with major depressive disorder is not warranted.

In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine, but has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied.

The Board briefly notes it has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the RO granted entitlement to a TDIU due to all service-connected disabilities in an April 2016 rating decision, effective July 1, 2012.  In addition, as previously noted, in a separate April 2016 rating decision, the RO granted entitlement to TDIU due solely to the Veteran's service-connected PTSD with major depressive disorder, effective April 14, 2015.  The Veteran has not expressed disagreement with any aspect of the April 2016 rating decisions.  Accordingly, the Board has determined that the issues of entitlement to a TDIU due to all service-connected disabilities prior to April 1, 2012, and due solely to PTSD with major depressive disorder prior to April 14, 2015, have not been raised in this case. 





ORDER

Entitlement to a disability rating higher than 70 percent for PTSD with major depressive disorder is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


